Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2020, May 7, 2020, and June 16, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, “The method of claim 1” should be “The method of claim 3”, as claim 1 is a device claim, and claim 4 depending from claim 3 instead would provide antecedent basis for the terms used in claim 4. 
For claim 6, it is unclear whether the average noise is measured for each transducer (“average noise level output per transducer”), or the average noise of all transducers as a whole is measured 
For claim 16, it is unclear as to what exactly to “correlate the average noise level output” to. The examiner assumes to “correlate the average noise level output to ambient pressure”, as shown in claim 6. 
For claims 18-20, the claims cite method steps in device claims, which renders the claims indefinite because it is unclear when infringement would occur (see MPEP 2173.05(p)(II)), so “the controller compensates for” should be “the controller is configured to compensate for” to render the claim definite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 20040236223 A1, published November 25, 2004), hereinafter referred to as Barnes.
Regarding claim 1, Barnes teaches an ultrasound device (Fig. 1, ultrasound probe 10), comprising: 
an ultrasound-on-a-chip device comprising an array of ultrasonic transducers (Fig. 3; see pg. 3, col. 2, para. 0033 – “Where a micro electromechanical device, such as a membrane, or integrated circuit is used for the pressure sensor 16, the pressure sensor 16 is integrated in part or entirely on the same semiconductor substrate as CMUT transducer.”; see pg. 2, col. 1, 
a pressure sensor configured to detect pressure applied to an ultrasonic transducer of the array (see pg. 4, col. 2, para. 0033 – “A membrane or other capacitive element flexes or moves as a function of pressure applied to the element. The change in capacitance or capacitance is measured to detect a pressure....Where a micro electromechanical device, such as a membrane, or integrated circuit is used for the pressure sensor 16, the pressure 16 sensor is integrated in part or entirely on the same semiconductor substrate as CMUT transducer.”). 
Furthermore, regarding claim 2, Barnes further teaches wherein the pressure sensor is integrated with the ultrasound on-a-chip device (see pg. 3, col. 2, para. 0033 – “Where a micro electromechanical device, such as a membrane, or integrated circuit is used for the pressure sensor 16, the pressure sensor 16 is integrated in part or entirely on the same semiconductor substrate as CMUT transducer.”; see pg. 4, col. 1, para. 0035 – “In one embodiment, the pressure sensor 16 is positioned adjacent to the array of elements 14, but may be positioned between elements 14 or on or adjacent to the acoustic window 20.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 3-4, 8-9, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick in view of Hossack (US 6461299 B1, published October 8, 2002), hereinafter referred to as Hossack.
Regarding claim 3, Zdeblick teaches a first ultrasound transducer of an array of ultrasound transducers for ambient pressure variation (see col. 31, lines 32-37, 50-55 – “In one embodiment, a catheter is used to generate pressure-volume loops by measuring on a simultaneous or near-simultaneous basis intracavitary pressure and Volume. The volume may be measured, for example, using six orthogonally oriented ultrasound transducers, as described in detail above... Pressure may be measured using readings from one or more pressure sensors located inside the cavity...In some embodiments, the pressure sensor used in the heart chamber comprises an absolute pressure sensor, so that a pressure sensor sampling the ambient pressure is often used as well...”), the method comprising: 
detecting a real-time ambient pressure value (see col. 16, lines 57-61 – “...one or more sensors may be used in some embodiments to measure ambient pressure or a proxy for ambient pressure, which may be used for various purposes such as for comparison with a measured pressure inside a heart chamber.”; see col. 28, lines 46-50 – “This technology enables the real time estimate of valvular area by using instantaneous measures of flow rate and pressure gradient...                                
                                    Δ
                                
                            P is the pressure gradient at approximately the same point in time.” so the 
determining a pressure difference value between the detected ambient pressure value and a predetermined pressure value (see col. 16, lines 57-61; col. 17, lines 1-2 – “...one or more sensors may be used in some embodiments to measure ambient pressure or a proxy for ambient pressure, which may be used for various purposes such as for comparison with a measured pressure inside a heart chamber...Any given pressure in one or more heart chambers may then be determined by measuring the absolute pressure(s) in the chamber(s), measuring ambient pressure via the ambient pressure (or proxy) sensor, and subtracting the ambient pressure from the absolute pressure.”). 
Zdeblick does not explicitly teach calibrating the ultrasound transducer to compensate for a pressure difference. 
Whereas, Hossack, in the same field of endeavor, teaches calibrating an ultrasound transducer to compensate for a pressure difference (Fig. 1; see col. 4, lines 7-9 – “The electrostatic transducer array 16 generates an ultrasonic transmit beam 19...”; see col. 12, lines 65-67 – “External pressure causes the membrane or other mechanical structure of the electrostatic transducer 16 to deflect. Adjusting the DC bias voltage compensates for the deflection.” Where the pressure difference is equated to the external pressure). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Zdeblick, by including to the method calibrating an ultrasound transducer to compensate for a pressure difference, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order for the device to have better control of the output voltage for safety, as taught in Hossack (see col. 12, lines 55-64).

Furthermore, regarding claim 8, Zdeblick further teaches wherein determining a pressure difference further comprises comparing the real-time ambient pressure value with a predefined pressure value (see col. 16, lines 57-61 – “...one or more sensors may be used in some embodiments to measure ambient pressure or a proxy for ambient pressure, which may be used for various purposes such as for comparison with a measured pressure inside a heart chamber.”). 
Furthermore, regarding claim 9, Hossack further teaches wherein the step of calibrating the first ultrasound transducer further comprises biasing the first ultrasound transducer to a first bias value to cause a predetermined deflection in a membrane of the first ultrasound transducer (see col. 12, lines 65-67 – “External pressure causes the membrane or other mechanical structure of the electrostatic transducer 16 to deflect. Adjusting the DC bias voltage compensates for the deflection.”). 
Furthermore, regarding claim 10, Hossack further teaches adjusting the image quality of a received signal from an ultrasound transducer to compensate for a pressure difference (see col. 12, lines 60-64 – “Compensation for external forces allows for better control of the output voltage for safety or for meeting government regulated output levels, provides more predictable and uniform penetration, and reduces the chances of the membrane bottoming-out.” where image quality is tied to predicable and uniform penetration (of the transmit beam) and reduced chance of the membrane bottoming-out to compensate for external forces (equated to a pressure difference)). 
Furthermore, regarding claim 11, Hossack further teaches dynamically changing an image parameter to compensate for the pressure difference (see col. 12, lines 60-64 – “Compensation for external forces allows for better control of the output voltage for safety or for meeting government 
The motivation for claims 9-11 was shown previously in claim 3.

	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick in view of Hossack, as applied to claim 3 above, and in further view of Richter et al. (US 10105067 B2, published October 23, 2018), hereinafter referred to as Richter. 
Regarding claim 5, Zdeblick in view of Hossack teaches all of the elements disclosed in claim 3 above.
Zdeblick in view of Hossack does not explicitly teach measuring a noise level output of an ultrasound transducer and correlating the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to an ultrasound transducer. 
Whereas, Richter, in the same field of endeavor, teaches measuring a noise level output of an ultrasound transducer and correlating the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to an ultrasound transducer (see col. 12, lines 62-64 – “In one embodiment, vibrations excited in sensor device 100 are distinguished from noise by correlating pressure measurements to a heart rate or pulse measurement.”; see col. 13, lines 5-8 – “Noise reflected from, for example, surrounding tissues in the interrogation environment, does not produce such a continuously changing signal that is correlated to the pulse cycle.” so noise produces ambient pressure measurements, or measurements not correlated to the pulse measurement (input signal)). 

Furthermore, regarding claim 7, Richter further teaches wherein measuring a noise level output of at least one of the ultrasonic transducers further comprises detecting background noise of a transducer by measuring a transducer's noise output in the absence of an input signal to a transducer (see col. 12, lines 62-64 – “In one embodiment, vibrations excited in sensor device 100 are distinguished from noise by correlating pressure measurements to a heart rate or pulse measurement.”; see col. 13, lines 5-8 – “Noise reflected from, for example, surrounding tissues in the interrogation environment, does not produce such a continuously changing signal that is correlated to the pulse cycle.” so noise produces ambient pressure measurements, or measurements not correlated to the pulse cycle (equated to the input signal). Background noise is equated to the noise correlated with the ambient pressure). 
The motivation for claim 7 was shown previously in claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zdeblick in view of Hossack, as applied to claim 3, and in further view of Richter and Eigler et al. (US 8303511 B2, published November 6, 2012), hereinafter referred to as Eigler. 
Regarding claim 6, Zdeblick in view of Hossack teaches all of the elements disclosed in claim 3 above.
Zdeblick in view of Hossack does not explicitly teach measuring an average noise level output per transducer for the array of ultrasonic transducers and correlating the average noise level output to 
Whereas, Richter, in the same field of endeavor, teaches measuring a noise level output of an ultrasound transducer and correlating the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to an ultrasound transducer (see col. 12, lines 62-64 – “In one embodiment, vibrations excited in sensor device 100 are distinguished from noise by correlating pressure measurements to a heart rate or pulse measurement.”; see col. 13, lines 5-8 – “Noise reflected from, for example, surrounding tissues in the interrogation environment, does not produce such a continuously changing signal that is correlated to the pulse cycle.” so noise produces ambient pressure measurements, or measurements not correlated to the pulse measurement (input signal)).
Richter does not explicitly teach measuring an average ambient pressure, which is equivalent to an average noise level. 
Whereas, Eigler, in the same field of endeavor, teaches measuring an average ambient pressure (see col. 26, lines 6-11 – “After prolonged exposure to a large change in average ambient pressure, such as the change to lower pressures during travel to high altitude, some pressure transducers undergo viscoelastic drift whereby their components undergo elastic deformation with prolonged time constants lasting hours to days or more before returning to the pre-stressed state.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring ambient pressure, as disclosed in Zdeblick in view of Hossack, by:
correlating the ambient pressure to the noise level output of the device, as disclosed in Richter, AND 
measuring the average ambient pressure, as disclosed in Eigler.

to distinguish vibrations excited in the device from noise during a heart cycle, as taught in Richter (see col. 12, lines 62-67; see col. 13, lines 1-18), AND
to optimize pressure transducers by having the baseline shift persist until another large change in average ambient pressure sets into motion another viscoelastic drift to another new baseline, as disclosed in Eigler (see col. 26, lines 2-20). 

	Claims 12-13, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Hossack and Zdeblick. 
Regarding claim 12, Barnes teaches an ultrasound transducer device (Fig. 1, probe 10), comprising: 
an array of ultrasound transducers, a detector in communication with a transducer, and a controller in communication with a CMUT (Fig. 3-4; see pg. 3, col. 2, para. 0033 – “Where a micro electromechanical device, such as a membrane, or integrated circuit is used for the pressure sensor 16, the pressure sensor 16 is integrated in part or entirely on the same semiconductor substrate as CMUT transducer.”; see pg. 4, col. 1, para. 0035 – “In one embodiment, the pressure sensor 16 is positioned adjacent to the array of elements 14, but may be positioned between elements 14 or on or adjacent to the acoustic window 20.”; see pg. 5, col. 1, para. 0044 – “...using a CMUT ultrasound transducer integrated with a pressure sensor and integrated or separate from supporting electronic circuits...” where the controller is equated to supporting electronic circuits. The transducers (CMUT), detector (pressure sensor), and controller can be integrated on a substrate to form a chip); AND
an array of ultrasound transducers including a transducer in the array, wherein a transducer further comprises a capacitive micromachined transducer (CMUT) with a membrane (Fig. 3-
Barnes does not explicitly teach: 
determining a pressure difference value between the detected ambient pressure and a predetermined pressure, and 
detecting and receiving a deflection value in a membrane and compensate for the pressure difference value.
Whereas, Zdeblick, in the same field of endeavor, teaches determining a pressure difference value between the detected ambient pressure and a predetermined pressure (see col. 16, lines 57-61 – “...one or more sensors may be used in some embodiments to measure ambient pressure or a proxy for ambient pressure, which may be used for various purposes such as for comparison with a measured pressure inside a heart chamber.”).
Whereas, Hossack, in the same field of endeavor, teaches detecting and receiving a deflection value in a membrane and compensate for the pressure difference value (see col. 12, lines 65-67 – “External pressure causes the membrane or other mechanical structure of the electrostatic transducer 16 to deflect. Adjusting the DC bias voltage compensates for the deflection.”; see col. 13, lines 28-30, 39-40 – “FIG. 7 shows one embodiment of a block diagram for measuring the capacitance and adjusting the DC bias voltage as a function of the measured force... The capacitance is measured on one, a plurality or all of the elements 68 of the electrostatic transducer array 16.”). 

determining a pressure difference value between the detected ambient pressure and a predetermined pressure, as disclosed in Zdeblick, and 
detecting and receiving a deflection value in a membrane and compensate for the pressure difference value, as disclosed in Hossack. 
One of ordinary skill in the art would have been motivated to make this modification in order:
for the device to have better control of the output voltage for safety, as taught in Hossack (see col. 12, lines 55-64), and 
to measure ventricular pressure, as taught in Zdeblick (see col. 35, lines 62-67).
Furthermore, regarding claim 13, Zdeblick further teaches wherein the detector is an ambient pressure sensor (see col. 16, lines 57-61 – “...one or more sensors may be used in some embodiments to measure ambient pressure or a proxy for ambient pressure, which may be used for various purposes such as for comparison with a measured pressure inside a heart chamber.”).
Furthermore, regarding claim 18, Hossack further teaches wherein the controller compensates for the determined pressure difference value by biasing the first membrane (see col. 12, lines 65-67 – “External pressure causes the membrane or other mechanical structure of the electrostatic transducer 16 to deflect. Adjusting the DC bias voltage compensates for the deflection.”; see col. 13, lines 28-30, 39-40 – “FIG. 7 shows one embodiment of a block diagram for measuring the capacitance and adjusting the DC bias voltage as a function of the measured force... The capacitance is measured on one, a plurality or all of the elements 68 of the electrostatic transducer array 16.” Where the pressure difference is equated to the external pressure). 
Furthermore, regarding claim 19, Hossack further teaches wherein the controller compensates for the determined pressure difference value by biasing a respective membrane associated with each 
Furthermore, regarding claim 20, Hossack further teaches wherein the controller compensates for the determined pressure difference by adjusting an image quality of a received signal from the array of transducers (see col. 12, lines 60-64 – “Compensation for external forces allows for better control of the output voltage for safety or for meeting government regulated output levels, provides more predictable and uniform penetration, and reduces the chances of the membrane bottoming-out.” where an image parameter is tied to predicable and uniform penetration (equated to the depth of a transmit beam), so the uniformity of the penetration (image quality) is changed to compensate for external forces (equated to a pressure difference)).
The motivation for claims 13 and 18-20 was shown previously in claim 12. 
Furthermore, regarding claim 21, Barnes further teaches wherein the array of ultrasound transducers, the detector and the controller are integrated in a solid-state device (see pg. 3, col. 2, para. 0033 – “Where a micro electromechanical device, such as a membrane, or integrated circuit is used for the pressure sensor 16, the pressure sensor 16 is integrated in part or entirely on the same semiconductor substrate as CMUT transducer.” Where the solid state device is the semiconductor substrate; see pg. 4, col. 1, para. 0035 – “In one embodiment, the pressure sensor 16 is positioned adjacent to the array of elements 14, but may be positioned between elements 14 or on or adjacent to the acoustic window 20.”; see pg. 5, col. 1, para. 0044 – “...using a CMUT ultrasound transducer integrated with a pressure sensor 
Furthermore, regarding claim 22, Barnes further teaches wherein the array of ultrasound transducers, the detector and the controller are integrated to form a chipset (see pg. 3, col. 2, para. 0033 – “Where a micro electromechanical device, such as a membrane, or integrated circuit is used for the pressure sensor 16, the pressure sensor 16 is integrated in part or entirely on the same semiconductor substrate as CMUT transducer.”; see pg. 4, col. 1, para. 0035 – “In one embodiment, the pressure sensor 16 is positioned adjacent to the array of elements 14, but may be positioned between elements 14 or on or adjacent to the acoustic window 20.”; see pg. 5, col. 1, para. 0044 – “...using a CMUT ultrasound transducer integrated with a pressure sensor and integrated or separate from supporting electronic circuits...” where the controller is equated to supporting electronic circuits. The transducers (CMUT), detector (pressure sensor), and controller can be integrated on a substrate to form a chip). 

Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Hossack and Zdeblick, as applied to claim 12 above, and in further view of Richter.
Regarding claim 14, Barnes in view of Hossack and Zdeblick teaches all of the elements disclosed in claim 12 above. 
Barnes in view of Hossack and Zdeblick does not explicitly teach measuring a noise level output of an ultrasound transducer and correlate the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to a transducer.
Whereas, Richter, in the same field of endeavor, teaches measuring a noise level output of an ultrasound transducer and correlate the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to a transducer 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Barnes in view of Hossack and Zdeblick, by having the device measure a noise level output of an ultrasound transducer and correlate the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to a transducer, as disclosed in Richter. One of ordinary skill in the art would have been motivated to make this modification in order to distinguish vibrations excited in the device from noise during a heart cycle, as taught in Richter (see col. 12, lines 62-67; see col. 13, lines 1-18).
Furthermore, regarding claim 15, Richter further teaches correlating a membrane's deflection in the absence of an input signal as a measure of ambient pressure (see col. 6, lines 24-26 – “The sensor device comprises a vibratable sensor having a sensor membrane, which has a frequency response to ambient pressure conditions.”). 
Furthermore, regarding claim 17, Richter further teaches wherein the detector is configured to measure a noise level output of a transducer by measuring a transducer's noise output in the absence of an input signal (see col. 12, lines 62-64 – “In one embodiment, vibrations excited in sensor device 100 are distinguished from noise by correlating pressure measurements to a heart rate or pulse measurement.”; see col. 13, lines 5-8 – “Noise reflected from, for example, surrounding tissues in the interrogation environment, does not produce such a continuously changing signal that is correlated to the pulse cycle.” 
The motivation for claims 15 and 17 was shown previously in claim 14.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of Hossack and Zdeblick, as applied to claim 12 above, and in further view of Richter and Eigler.
Regarding claim 16, Barnes in view of Hossack and Zdeblick teaches all of the elements disclosed in claim 12 above.
Barnes in view of Hossack and Zdeblick does not explicitly teach detecting an average noise level output per transducer for the array of ultrasonic transducers and to correlate the average noise level output from the array of ultrasound transducers.
Whereas, Richter, in the same field of endeavor, teaches measuring a noise level output of an ultrasound transducer and correlating the noise level output to ambient pressure and wherein the noise level output defines the noise output of an ultrasound transducer absent an input signal to an ultrasound transducer (see col. 12, lines 62-64 – “In one embodiment, vibrations excited in sensor device 100 are distinguished from noise by correlating pressure measurements to a heart rate or pulse measurement.”; see col. 13, lines 5-8 – “Noise reflected from, for example, surrounding tissues in the interrogation environment, does not produce such a continuously changing signal that is correlated to the pulse cycle.” so noise produces ambient pressure measurements, or measurements not correlated to the pulse measurement (input signal)).
Richter does not explicitly teach measuring an average ambient pressure, which is equivalent to an average noise level. 
Whereas, Eigler, in the same field of endeavor, teaches measuring an average ambient pressure (see col. 26, lines 6-11 – “After prolonged exposure to a large change in average ambient pressure, such 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified measuring ambient pressure, as disclosed in Barnes in view of Hossack and Zdeblick, by:
correlating the ambient pressure to the noise level output of the device, as disclosed in Richter, AND 
measuring the average ambient pressure, as disclosed in Eigler.
One of ordinary skill in the art would have been motivated to make this modification in order: 
to distinguish vibrations excited in the device from noise during a heart cycle, as taught in Richter (see col. 12, lines 62-67; see col. 13, lines 1-18), AND
to optimize pressure transducers by having the baseline shift persist until another large change in average ambient pressure sets into motion another viscoelastic drift to another new baseline, as disclosed in Eigler (see col. 26, lines 2-20). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Evans et al. (US 6321166 B1, published November 20, 2001) discloses a differential pressure measuring probe with an improved signal to noise ratio. 
Chaffee (US 8413278 B2, published April 9, 2013) discloses a system that determines the pressure differential between the chamber pressure and the ambient pressure.
Stigall et al. (US 20150305708 A1, published October 29, 2015) discloses an IVUS system that has a transducer and a controller sharing a substrate on a chip.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791